Citation Nr: 0830482	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-03 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from December 
1961 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board has rephrased the issue to include peripheral 
neuropathy of the upper extremities as well.  Review of the 
documents submitted with the veteran's claim for service 
connection for sub acute peripheral neuropathy and thereafter 
make clear that he was pursuing a claim for peripheral 
neuropathy in the upper and lower extremities. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for acute and subacute peripheral 
neuropathy.  38 C.F.R. § 3.309(e) (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f) (West 2002)

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2007).

"The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (2007).

The evidence of record reveals that the veteran had active 
service in the Republic of Vietnam during the requisite 
period of time.  Accordingly, it appears that he is asserting 
his claim on the basis of exposure to herbicides, Agent 
Orange, during his period of active service in Vietnam.  

A private neurology consultation report dated July 2004 
indicates a diagnosis of "polyneuropathy."  A December 2006 
VA spine examination report reveals a diagnosis of peripheral 
neuropathy of the bilateral lower extremities which is not 
related to his service-connected degenerative disc disease of 
the lumbar spine.  A June 2007 VA examination report 
indicates that the veteran has peripheral neuropathy which is 
not related to his service-connected diabetes mellitus.  

The veteran asserts that he has had numbness of the 
extremities ever since he left Vietnam in the 1960s.  
However, there is no independent documentation of these 
complaints of numbness until a 1985 VA Agent Orange 
examination.  Interestingly, on VA Compensation and Pension 
examinations conducted in 1992, the veteran did not report 
any symptoms of peripheral neuropathy.  Moreover, VA 
outpatient treatment records dated in February 2004, reveal 
complaints of tremor and diagnoses of essential tremor and 
Parkinson's disease.  These symptoms of tremor were noted on 
the July 2004 neurology consultation report, but do not 
appear to be accounted for in the diagnosis.  

No VA neurology Compensation and Pension examination has been 
conducted with respect to the veteran's claim for service 
connection for peripheral neuropathy.  With the varying 
diagnoses of neurologic disorders of record, such an 
examination appears warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from February 15, 2006, to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for neurologic 
disorders, to include tremor and numbness 
in the extremities, since his separation 
from active service.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  

2.  Request complete copies of the 
veteran's VA medical treatment records 
from the VA medical facility in El Paso, 
Texas, for the period of time from 
February 15, 2006, to the present.  All 
information obtained should be made part 
of the file.  

3. The veteran should be accorded the 
appropriate examination for neurologic 
disorders, to include peripheral 
neuropathy.  The report of examination 
should include a detailed account of all 
manifestations of neurologic disorders of 
the upper and lower extremities found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate specific diagnoses 
of the veteran's peripheral neurologic 
disorders.  Specifically, does the veteran 
presently have peripheral neuropathy, 
essential tremor, and/or Parkinson's 
disease?  

The examiner should then provide an 
opinion concerning the date of onset and 
the etiology of any disabilities found.  
If the veteran does have neurologic 
disorders of the extremities are they 
related to, or symptoms of Parkinson's 
disease?  If the veteran warrants a 
diagnosis of peripheral neuropathy, is 
this disorder at least as likely as not 
related to the veteran's active service or 
Agent Orange exposure during service?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  Following the above, readjudicate the 
veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

